           Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 1 of 8



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


 UNITED STATES OF AMERICA,              )
                                        )                Case No. 1:17-cv-00640
          Plaintiff,                    )                Hon. Joseph N. LaPlante
                                        )
          v.                            )
                                        )
 ANNETTE B. DEMAURO,                    )
                                        )
          Defendant.                    )
 _______________________________________)

                 UNITED STATES’ CORRECTED TRIAL EXHIBIT LIST

       The United States is filing this corrected witness list to include the description of exhibit

57, which was omitted from its original submission due to a technical error; to correct or add the

bates number ranges of exhibits 16, 22, 23, 30, 41, and 55 through 59; and to denote that exhibits

41 and 55 through 59 are joint exhibits. This corrected list replaces the United States Trial

Exhibit List filed at Doc. 24. The United States identifies the following trial exhibits:

   1. Letter 3709, dated June 30, 2014, From Department of the Treasury, Internal Revenue

       Service, to Annette DeMauro, with attachment, bates numbers IRS-APD-01-0034

       through IRS-APD-01-0055 (Ex. 7 from depositions of DeMauro and Boumil).

   2. Letter 3708, dated January 27, 2016, from Department of the Treasury, Internal Revenue

       Service, to Annette B. DeMauro, with returned envelope and certified mail receipt, bates

       numbers IRS-APD-01-0019 through IRS-APD-01-0023.

   3. Copy of the passport of Annette DeMauro, issued August 25, 2000, produced by

       Defendant as a response to United States’ request for production of documents number

       10, bates numbers DRPD.10.1 to DRPD.10.15.




                                                  1
      Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 2 of 8



4. UBS Document, “Opening of an account/custody account,” bates numbers IRS-APD-01-

   0264 through IRS-APD-01-0265 and IRS-APD-01-0263 (Ex. 1 from depositions of

   DeMauro and Boumil).

5. UBS account statements for 2001 to 2004, bates numbers PAQUINSUBPOENA-00001-1

   to PAQUINSUBPOENA-00201.

6. UBS account statements for 2006, bates numbers PAQUINSUBPOENA-00625 to

   PAQUINSUBPOENA-00676.

7. UBS banker’s notes (6-page document) (Ex. 9 from depositions of DeMauro and

   Boumil).

8. Unsigned “Client Copy” Form 1040, U.S. Individual Income Tax Return, tax year 2001,

   of Annette DeMauro, produced by Defendant as a response to United States’ request for

   production of documents number 1, bates numbers DRPD 1.1 through DRPD 1.7 (Ex. 1

   from deposition of Ouellet.)

9. Unsigned Form 1040, U.S. Individual Income Tax Return, tax year 2005, of Annette

   DeMauro, produced by Defendant as a response to United States’ request for production

   of documents number 3, bates numbers DRPD 3.1 through DRPD 3.5. (Ex. 2 from

   depositions of DeMauro and Boumil; Ex. 2 from deposition of Ouellet.)

10. Unsigned Form 1040, U.S. Individual Income Tax Return, tax year 2011, of Annette B.

   DeMauro (Ex. 3 from deposition of Ouellet.)

11. Zürcher Kantonalbank, bank account signature card, Supplementary agreement to

   contracts re: cash and security accounts, and Establishment of Beneficiary Owner’s

   Identity (4-page document) (Ex. 3 from depositions of DeMauro and Boumil).




                                          2
      Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 3 of 8



12. Zürcher Kantonalbank Supplementary agreement to contracts re cash and security

   accounts (1-page document) (Ex. 5 from depositions of DeMauro and Boumil).

13. Zürcher Kantonalbank bank statement, dated December 1, 2007 (01.12.2007) bates

   number DRPD 6.20233 (Ex. 6 from depositions of DeMauro and Boumil).

14. Zürcher Kantonalbank account statements, bates numbers PAQUINSUBPOENA-00599

   to PAQUINSUBPOENA-00624.

15. Letter, dated March 12, 2009, from S. James Boumil to Annette B. DeMauro, bates

   numbers 135-136.

16. Foreign account records for Oberbank and Zürcher Kantonalbank from IRS FBAR

   examination administrative file, bates numbers IRS-APD-01-0336 to IRS-APD-01-

   0350).

17. E-mail from Siobhan Norris to Jaclyn O’Leary and Alexander Bove, dated June 13, 2011

   regarding DeMauro’s 2001-2005 tax returns, no bates number (7-page document). (Ex. 4

   to deposition of Peter Goodwin.)

18. IRS Form 4564 Information Document Request signed by Revenue Agent Cheryl

   Russell, dated June 15, 2011, bates numbers IRS-APD-01-0544 to IRS-APD-0550.

19. IRS Revenue Agent’s Initial Interview Questions and Notes by Revenue Agent Cheryl

   Russell, dated June 15, 2011, bates numbers IRS-APD-01-0614 through IRS-APD-01-

   0617. (Page IRS-APD-01-0614 is Ex. 10 from deposition of Peter Goodwin.)

20. Letter from Revenue Agent Cheryl Russell to Jaclyn O’Leary of Bove & Langa, dated

   August 11, 2011, bates numbers PAQUINSUBPOENA-01153 to PAQUINSUBPOENA-

   01160.




                                          3
      Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 4 of 8



21. Letter from Jaclyn O’Leary of Bove & Langa to Annette DeMauro (with enclosures),

   dated September 23, 2011, transmitting Oberbank Statements for Oberbank Accounts

   1598 and 1600, bates numbers 89 to 93.

22. Letter from Jaclyn O’Leary of Bove & Langa to Revenue Agent Cheryl Russell, dated

   October 21, 2011, bates numbers PAQUINSUBPOENA-01147 to

   PAQUINSUBPOENA-01152.

23. Letter from Jaclyn O’Leary of Bove & Langa to Revenue Agent Cheryl Russell, dated

   November 25, 2011, bates numbers PAQUINSUBPOENA-01108 to

   PAQUINSUBPOENA-01109.

24. Oberbank account statements for 2009 and 2010, bates numbers PAQUINSUBPOENA-

   01221 to PAQUINSUBPOENA-01232.

25. Handwritten letter from Annette DeMauro to Alexander Bove and Jaclyn O’Leary, dated

   April 3, 2012, bates numbers 121 to 133.

26. Handwritten correspondence from Annette DeMauro to Bove and Langa, undated, with

   enclosures, including Oberbank Bank Information Statements, bates numbers 178 to 180.

27. Handwritten letter from Annette DeMauro to Jaclyn O’Leary, dated April 16, 2012, bates

   numbers 134 to 135.

28. Handwritten letter from Annette DeMauro to Jaclyn O’Leary, dated April 27, 2012, bates

   number 140.

29. Handwritten letter from Annette DeMauro to Alexander Bove, dated December 29, 2012,

   bates numbers 147 through 149.

30. Handwritten letter from Annette DeMauro to Alexander Bove and Edward Defranceschi,

   dated February 18, 2013, bates numbers 159-161.



                                            4
       Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 5 of 8



31. Handwritten letter from Annette DeMauro to Alexander Bove, dated March 12, 2013,

   bates numbers 169 to 176.

32. IRS Revenue Agent’s Workpaper 125-4: Meeting Notes by Revenue Agent Kevin Tracy,

   dated October 29, 2013, bates numbers IRS-APD-01-0618 through IRS-APD-01-0634.

33. One-page excerpt from IRS Revenue Agent’s Workpaper 125-5: Interview Notes by

   Revenue Agent Kevin Tracy, dated January 14, 2014, bates number IRS-APD-01-0694.

   (Ex. 6 from deposition of Goodwin.)

34. One-page excerpt from IRS Administrative File, bates number IRS-APD-01-0420. (Ex. 7

   from deposition of Goodwin.)

35. One-page excerpt from IRS Administrative File, dated March 11, 2014, bates number

   IRS-APD-01-0652. (Ex. 8 from deposition of Goodwin.)

36. One-page excerpt from IRS Administrative File, dated March 11, 2014, bates number

   IRS-APD-01-0655. (Ex. 9 from deposition of Goodwin.)

37. Duplicate of Exhibit 34. One-page excerpt from Fraudulent Failure to File Tax Return

   Penalty – 6651(f) Lead Sheet by Revenue Agent Kevin Tracy, dated April 29, 2014,

   bates number IRS-APD-01-420. (Ex. 7 from deposition of Goodwin.)

38. First page of Letter, dated August 5, 2014, from Law Office of Gerard J. Levins to Peter

   Goodwin, bates number IRS-APD-01-0302 (Ex. 8 from depositions of DeMauro and

   Boumil).

39. Letter, dated August 5, 2014, from Law Office of Gerald J. Levins to Peter Goodwin,

   (32-page letter), bates number IRS-APD-01-0302-1 through IRS-APD-01-0333-32 (full

   version of August 5, 2014 letter).




                                            5
      Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 6 of 8



40. Divorce Decree, entered in divorce proceeding of Annette B. DeMauro v. Joseph M.

   DeMauro, State of New Hampshire, Superior Court, Rockingham, SS, dated February 4,

   2000, Walter L. Murphy, Presiding Justice (Ex.10 from depositions of DeMauro and

   Boumil; Ex. 11 from deposition of Goodwin.).

41. Signed copies of Annette DeMauro’s FBARs for 2005 to 2009, bates-numbered

   DEF.EX.-041.001 TO DEF.EX.-041.0018. (Joint exhibit.)

42. Letter, dated February 16, 2012, from S. James Boumil to Alexander A. Bove, Jr., Re:

   Annette B. DeMauro, with attachments, bates numbers 180-186 (7-page document)

   (Exhibit 11 from depositions of DeMauro and Boumil).

43. Series of e-mails between S. James Boumil and Alexander Bove, various dates in 2012,

   bates numbers 19-46 (Ex. 12 at depositions of DeMauro and Boumil).

44. Letter from Jeffrey Paquin to Annette DeMauro (and enclosures), dated March 30, 2012,

   bates numbers PAQUINSUBPOENA-01110 to PAQUINSUBPOENA-01119.

45. Financial Statements dated May 5, 2012 and May 2, 2012, bates numbers

   PAQUINSUBPOENA-01212 to PAQUINSUBPOENA-01220.

46. Consent to Extend Time to Assess The Time To Assess Civil Penalties Provided by 31

   U.S.C. § 5321 For FBAR Violations, for years 2007 and 2008, bates numbers IRS-APD-

   01-0029-1 through IRS-APD-0031-3.

47. Report Transmittal prepared by Kevin Tracy, dated April 28, 2014, regarding the FBAR

   penalty computation bates numbers IRS-APD-01-0182 through IRS-APD-01-0183.

48. IRS Account Transcript for Annette B. DeMauro, Form 1040 Liability, Tax Year 2001,

   no bates number. (Ex. 3 from Deposition of Goodwin.)




                                           6
       Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 7 of 8



49. IRS Account Transcripts for Annette B. DeMauro, Form 1040 Liability, Tax Years 2002,

   2003, and 2004, bates numbers DRPD 2.1 through DRPD 2.6 (Ex. 4 from deposition of

   Ouellet; Exhibit 5 from deposition of Goodwin.)

50. IRS Certificate of Official Record, dated March 2, 2017, authenticating Form 13448,

   Penalty Assessment Certification (Title 31 “FBAR”) showing the FBAR penalty assessed

   Annette DeMauro on December 1, 2015, for $824,087.16, bates numbers IRS-APD-01-

   0006 through IRS-APD-01-0012.

51. IRS Form 4340 Certificate of Official Record of Assessments, Payments, and Other

   Specified Matters for Annette B. DeMauro’s individual income tax for 2005.

52. IRS Form 4340 Certificate of Official Record of Assessments, Payments, and Other

   Specified Matters for Annette B. DeMauro’s individual income tax for 2006.

53. IRS Form 4340 Certificate of Official Record of Assessments, Payments, and Other

   Specified Matters for Annette B. DeMauro’s individual income tax for 2007.

54. IRS Form 4340 Certificate of Official Record of Assessments, Payments, and Other

   Specified Matters for Annette B. DeMauro’s individual income tax for 2008.

55. Form 1040 U.S. Income Tax Return for Annette DeMauro for 2005, bates numbers

   DEF.EX.-055.001 to DEF.EX-055.0011. (Joint exhibit.)

56. Form 1040 U.S. Income Tax Return for Annette DeMauro for 2006, bates numbers

   DEF.EX.-056.001 to DEF.EX-055.0012. (Joint exhibit.)

57. Form 1040 U.S. Income Tax Return for Annette DeMauro for 2007, bates numbers

   DEF.EX-057.001 to DEF.EX-057.0012. (Joint exhibit.)

58. Form 1040 U.S. Income Tax Return for Annette DeMauro for 2008, bates numbers

   DEF.EX-058.001 to DEF.EX-058.0012. (Joint exhibit.)



                                           7
       Case 1:17-cv-00640-JL Document 32 Filed 02/14/20 Page 8 of 8



59. Form 1040 U.S. Income Tax Return for Annette DeMauro for 2009, bates numbers

   DEF.EX-059.001 to DEF.EX-059.0010. (Joint exhibit.).

60. IRS Account Transcripts for Annette B. DeMauro, Form 1040A Liability, which shows

   the fraudulent failure to file penalties, for Tax Years 2005, 2006, 2007, and 2008.

61. Defendant’s Responses to United States’ First Set of Interrogatories to Defendant, signed

   May 23, 2019 by Annette B. DeMauro (16-page document) (Ex. 4 from depositions of

   DeMauro and Boumil), dated June 25, 2019.

62. IRS Declaration of Amount Due With Respect to FBAR Debt.

63. Transcript of the deposition testimony given by Annette B. DeMauro,

64. Transcript of the deposition testimony given by S. James Boumil.

65. Transcript of the deposition testimony given by Ronald Oullet.

66. Transcript of the deposition testimony given by Jeffrey Paquin.




                                                UNITED STATES OF AMERICA


                                         By:    /s/ Angela R. Foster
                                                ANGELA R. FOSTER
                                                THOMAS PETER COLE
                                                Trial Attorney, Tax Division
                                                U.S. Department of Justice
                                                P.O. Box 55
                                                Washington, D.C. 20044
                                                202-514-9611 (v)
                                                202-514-5238 (f)
                                                Angela.R.Foster@usdoj.gov




                                            8
